         Case 18-36057 Document 315 Filed in TXSB on 01/22/19 Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                §
In re:                                                          §      Chapter 11
                                                                §
GASTAR EXPLORATION INC., et al.,1                               §      Case No. 18-36057 (MI)
                                                                §
                                   Debtors.                     §      (Jointly Administered)
                                                                §

                    NOTICE OF (I) ENTRY OF ORDER
         CONFIRMING THE DEBTORS’ JOINT PREPACKAGED PLAN
     (AS MODIFIED) OF REORGANIZATION PURSUANT TO CHAPTER 11
OF THE BANKRUPTCY CODE AND (II) OCCURRENCE OF THE EFFECTIVE DATE


                                        (Related To Docket No. 282)

       PLEASE TAKE NOTICE that on December 21, 2018, the Honorable Marvin Isgur,
United States Bankruptcy Judge for the United States Bankruptcy Court for the Southern District
of Texas (the “Bankruptcy Court”), entered the Amended Order Approving the Debtors’
Disclosure Statement for, and Confirming, the Debtors’ Joint Prepackaged Chapter 11 Plan
[Docket No. 282] (the “Confirmation Order”) confirming the Plan2 of the above-captioned
debtors (the “Debtors”).

      PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred on
January 22, 2019.

        PLEASE TAKE FURTHER NOTICE that copies of the Confirmation Order, the Plan,
and all documents filed in these chapter 11 cases are available free of charge by visiting
http://www.bmcgroup.com/gastar. You may also obtain copies of any pleadings by visiting the
Court’s website at https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set
forth therein.

        PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court has approved certain
release, exculpation, injunction, and related provisions in Article VIII of the Plan.


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Gastar Exploration Inc. (1640), and Northwest Property Ventures LLC (8685). The location of the
    Debtors’ service address is: 1331 Lamar Street, Suite 650, Houston, Texas 77010.
2
    Capitalized terms used but not otherwise defined herein have the meanings given to them in the Debtors’ Joint
    Prepackaged Chapter 11 Plan (as Modified) of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code,
    attached to the Confirmation Order as Exhibit A (as modified, amended, and including all supplements,
    the “Plan”).
        Case 18-36057 Document 315 Filed in TXSB on 01/22/19 Page 2 of 4



        PLEASE TAKE FURTHER NOTICE that the Plan and its provisions are binding upon
the Debtors or the Reorganized Debtors, as applicable, and any and all holders of Claims or
Interests (regardless of whether such Claims or Interests are deemed to have accepted or rejected
the Plan), all Entities that are parties to or are subject to the settlements, compromises, releases,
and injunctions described in the Plan, each Entity acquiring property under the Plan or the
Confirmation Order, and any and all non-Debtor parties to Executory Contracts and Unexpired
Leases with the Debtors.

       PLEASE TAKE FURTHER NOTICE that the Plan and the Confirmation Order
contain other provisions that may affect your rights. You are encouraged to review the Plan and
the Confirmation Order in their entirety.



                           [Remainder of page intentionally left blank.]




                                                 2
       Case 18-36057 Document 315 Filed in TXSB on 01/22/19 Page 3 of 4




Dated: January 22, 2019     /s/ Matthew D. Cavenaugh
                            Patricia B. Tomasco (TX Bar No. 01797600)
                            Elizabeth C. Freeman (TX Bar No. 24009222)
                            Matthew D. Cavenaugh (TX Bar No. 24062656)
                            JACKSON WALKER L.L.P.
                            1401 McKinney Street, Suite 1900
                            Houston, Texas 77010
                            Telephone:     (713) 752-4200
                            Facsimile:     (713) 752-4221
                            Email:         ptomasco@jw.com
                                           efreeman@jw.com
                                           mcavenaugh@jw.com

                            -and-

                            Anna G. Rotman, P.C. (TX Bar No. 24046761)
                            KIRKLAND & ELLIS LLP 
                            KIRKLAND & ELLIS INTERNATIONAL LLP
                            609 Main Street
                            Houston, Texas 77002
                            Telephone:    (713) 836-3600
                            Facsimile:    (713) 836-3601
                            Email:        anna.rotman@kirkland.com

                            -and-

                            Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                            John R. Luze (admitted pro hac vice)
                            KIRKLAND & ELLIS LLP 
                            KIRKLAND & ELLIS INTERNATIONAL LLP
                            300 North LaSalle
                            Chicago, Illinois 60654
                            Telephone:     (312) 862-2000
                            Facsimile:     (312) 862-2200
                            Email:         ross.kwasteniet@kirkland.com
                                           john.luze@kirkland.com

                            Co-Counsel for the Debtors and Debtors in Possession
        Case 18-36057 Document 315 Filed in TXSB on 01/22/19 Page 4 of 4



                                     Certificate of Service

        I certify that on January 22, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
